Title: To Thomas Jefferson from Frederick Winslow Hatch, 17 December 1821
From: Hatch, Frederick Winslow
To: Jefferson, Thomas


Dear Sir
Charlottesville
Dec 17th 1821—
Yours of the 8th was reivd in due time, & would have been acknowledg’d before this had I not been at a loss what to say in reply to it.—The Note enclos’d is accepted with pleasure & with thanks, but I should do myself injustice, not to add, that the disposition which prompted this act & the very friendly regard which it manifests on your part are more gratifying to my feelings than the sum itself, or than any considerable addition to the amount would have been. It has often been my misfortune; or rather, I should say my lot to receive benefits without having it in  my power to make suitable returns, but I  am not ignorant, “that it is more blessed to give than to receive,” which is some consolation, as in the present instance.—I shall be much gratified however & will esteem it an additional favor, if you will be so good as to inform me what returns the Feudal Seigneur was accustom’d, or, in duty bound to make, for the Aids furnish’d by his vassals at the crisis to which you allude.—’Till this point is ascertain’d I must beg your indulgence for all delinquences on my part.We expect to occupy that part of our house which is finish’d, on the 1st Jany & would be happy in having the opportunity to pass it under your inspectionWith sentiments of affecte regard & the best wishesI remain Yours trulyF W Hatch